           Case 1:19-cv-07755-VEC Document 82 Filed 02/26/21 Page 1 of 1
                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                        DATE FILED: 2/26/2021
 -------------------------------------------------------------- X
 TRUSTEES OF THE NEW YORK CITY                                  :
 DISTRICT COUNCIL OF CARPENTERS                                 :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, AND APPRENTICESHIP,                                      :
 JOURNEYMAN RETRAINING,                                         :          19-CV-7755 (VEC)
 EDUCATIONAL AND INDUSTRY FUND,                                 :
 TRUSTEES OF THE NEW YORK CITY                                  :               ORDER
 CARPENTERS RELIEF AND CHARITY FUND, :
 AND THE NEW YORK CITY AND VICINITY :
 CARPENTERS LABOR-MANAGEMENT                                    :
 CORPORATION,                                                   :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 CHARLES NEWMAN,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 26, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that discovery deadline is extended to March 26, 2021.

        IT IS FURTHER ORDERED that Plaintiffs’ motion to amend the complaint is due

March 5, 2021. Plaintiffs’ motion must include a redlined version of the proposed amended

complaint. Defendant must respond to Plaintiffs’ motion not later than March 19, 2021.

Plaintiffs may reply in further support of their motion not later than March 26, 2021.



SO ORDERED.
                                                                    ________________________
                                                                     ________________________
Date: February 26, 2021                                               VALERIE CAPRONI
                                                                                 CAPRON    NI
      New York, New York                                            United States District Judge
